Daly, J.
It was not proved that the accumulations of ice and snow beside defendant’s track were placed or left there by defendant; the plaintiff’s witness could not tell how it came there. It was not shown that the driver of the car, after he saw or could have seen the plaintiff attempting to cross, omitted any precaution which he might have taken to prevent an accident. The plaintiff attempted to cross not a regular crossing, but about forty-five feet from it, where there was no passage nor cleaning. His negligence was conclusively established.
I concur for affirmance.